Citation Nr: 0712284	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a skin disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in August 2004 and August 2006 for additional development.


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
service-connected skin disorder was manifested by an 
intermittent rash that was itchy and pruritic.

2.  For the period on and after August 30, 2002, the 
veteran's service-connected skin disorder was manifested by 
an intermittent rash that was never present at the time of 
examination.

3.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by sleep impairment, depression, anger, 
irritability, impaired impulse control, intrusive thoughts, 
intrusive recollections, and nightmares.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a skin disorder, for the period prior to August 
30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

2.  The criteria for an evaluation in excess of 10 percent 
for a skin disorder, for the period on and after August 30, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).


3.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in August 2002 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in August 2004, July 2005, and August 
2006, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection 
for a skin disorder and PTSD.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claims and the initial rating decisions are most 
probative of the degree of disability existing when the 
initial ratings were assigned and should be the evidence 
"used to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial ratings, staged ratings may be 
assigned for separate periods of time.  Id.

Skin Disorder

Service connection for a skin rash was granted by a December 
2002 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective July 15, 2002.   Subsequently, a June 2003 rating 
decision assigned a 10 percent evaluation under 38 C.F.R. § 
4.118, Diagnostic Code 7806, effective July 15, 2002.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for an initial 
evaluation in excess of 10 percent for a skin disorder under 
both the old criteria in the Schedule and the current 
regulations in the June 2003 rating decision, the November 
2004 Supplemental Statement of the Case, and the December 
2005 Supplemental Statement of the Case.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in the appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In a March 2001 VA outpatient medical report, the veteran 
complained of a recurrent skin rash.  He stated that he used 
hydroxyzine at night when the itching was "real bad."  The 
assessment was skin rash with pruritis.  The plan stated that 
the veteran was given a prescription for hydroxyzine for use 
as the occasion required.

In a May 2001 VA outpatient medical report, the veteran 
complained of a rash which had occurred intermittently since 
1968.  He stated that the rash came and went and could "lie 
dormant for several months."  On physical examination, the 
veteran had multiple small light scaly patches on the skin of 
his arms.  The veteran also had several areas of "red, 
diffuse rash" on his arms and neck.  The impression was 
dermatitis.


Under the rating criteria for eczema in effect prior to 
August 30, 2002, a noncompensable evaluation was warranted 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating was 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted with exudation or itching constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

The medical evidence of record shows that for the period 
prior to August 30, 2002, the veteran's service-connected 
skin disorder was manifested by an intermittent rash that was 
itchy and pruritic.  There is no medical evidence of record 
that the veteran's skin disorder had constant exudation or 
itching, extensive lesions, or caused marked disfigurement.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for the period prior to August 30, 2002.

In a September 2002 VA fibromyalgia examination report, the 
veteran complained of a rash, mainly on his forearms, that 
occurred as often as once a month and lasted for a period of 
six days to six weeks.  The veteran described the rash as red 
bumps which possibly became pustules.  He stated that it had 
also occurred on his neck, thighs, and groin area.  On 
physical examination, the veteran's skin showed "typical" 
folliculitis of the upper back and the upper chest area, 
which was more confluent in the "V" of the neck.  The 
report stated that "[t]his was not the rash the veteran has 
been describing since Vietnam.  He states that there is none 
of that rash present at this time."  No other skin 
abnormalities were noted.  The diagnosis was folliculitis 
which was not the rash the veteran was complaining about.  
The report stated that no other skin conditions could be 
identified.

In an October 2006 VA general medical examination report, the 
veteran complained of two different rashes that occurred 
intermittently.  He stated that on his neck and chest he 
would get "little red bumps" that made the whole area 
pruritic.  The veteran stated that this rash occurred 
approximately once a week, more frequently during the summer, 
and lasted for approximately a day at a time.  This rash was 
not present at the time of the examination and the veteran 
stated that he did not use treatment of any kind for it.

The veteran stated that the other rash occurred on the 
extensor surfaces of his arms and was manifested by circular 
lesion that varied in size "from a dime to a quarter-
sized."  The lesions were red, itchy, and pruritic.  He 
stated that they occurred at intervals ranging from once 
every 2 weeks to every other month and would last for 
approximately 1 to 3 days at a time.  The veteran stated that 
sometimes only 1 lesion would appear while at other times 6 
or 7 would appear.  This rash was not present at the time of 
the examination and the veteran stated that he applied 
Neosporin for treatment.

On physical examination, the veteran had multiple skin 
conditions that were not related to his service-connected 
skin disorder.  On the back of his right arm was a pink, 
faint, homogeneous circular lesion that was slightly dry.  
The veteran was not certain if it was one of the lesions that 
he had previously described.  No other skin conditions were 
noted.  The examiner stated that 0% of the veteran's exposed 
and unexposed areas were involved with his service-connected 
skin disorder.  There was no scarring or disfigurement due to 
any service-connected skin disorder.  The diagnosis was that 
no skin rashes or other service-connected skin conditions 
were evident at that time.

Under the rating criteria for dermatitis or eczema in effect 
on and after August 30, 2002, a noncompensable evaluation is 
warranted for dermatitis or eczema with less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the previous 12-month period.  A 10 percent evaluation is 
warranted with at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

The medical evidence of record shows that for the period on 
and after August 30, 2002, the veteran's service-connected 
skin disorder was manifested by an intermittent rash that was 
never present at the time of examination.  There is no 
medical evidence of record that the veteran's skin disorder 
ever affected 20 to 40 percent of his entire body, affected 
20 to 40 percent of his exposed areas, or required systemic 
therapy of any kind for a period of 6 weeks or more during 
any 12 month period.  Accordingly, an evaluation in excess of 
10 percent is not warranted for the period on and after 
August 30, 2002.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for a skin disorder, 
there is no basis for staged ratings with respect to this 
claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

PTSD

Service connection for PTSD was granted by a December 2002 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
15, 2002.  Subsequently, a June 2003 rating decision assigned 
a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective July 15, 2002.

A May 2001 VA outpatient psychiatry consultation report 
stated that the veteran had problems with "inappropriate 
rage" and nightmares, both of which were not as severe as in 
previous years.  The veteran's sleep was "somewhat 
erratic."  The veteran had been married for 38 years and had 
grown children whom he was "on good terms with."  The 
veteran stated that he was not consistently depressed at that 
time.  The veteran did not have suicidal ideation, intent, or 
plan.  On interview, the veteran was clean, well-groomed, and 
neatly dressed.  He was forthcoming and cooperative with the 
examiner.  His speech was normal in response latency, rate, 
productivity, and spontaneity.  His affect was a "bit 
intense," had a full range, and was appropriate without 
crying spells.  His mood was reported as changeable in 
response to his level of pain from physical ailments, but he 
did not feel consistently depressed, was not hopeless, was 
not anhedonic, and his irritability had not increased.  His 
thought process was well organized.  His thought content 
revealed some intrusive memories of combat experiences.  The 
veteran had difficulty with crowds, relationships, anger 
problems, and trust in the future.  He also had "lingering 
mixed guilt and resentment" related to military service.  
The assessment was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 58, which 
contemplates moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

A January 2002 VA outpatient psychiatry report noted that the 
veteran's anger had been increasing in severity for the 
previous 3 months.  He stated that he had "quit doing the 
things that give him enjoyment almost entirely" and had 
increased sleep impairment.  The veteran had become "very 
self-critical" and his "libido has vanished."  On 
interview, the veteran appeared somewhat tense and tired, 
with forced laughter, but no tears.  His affect was quite 
restricted.  His speech was less spontaneous than previously.  
The veteran described his mood as empty and irritable.  The 
veteran had no suicidal ideation, intent, or plan.  The 
assessment was major depressive disorder and PTSD.  The 
examiner assigned a GAF score of 55.

In a March 2002 VA outpatient psychiatry report, the veteran 
reported that he had experienced "benefit" from 
prescription antidepressant medication.  The veteran stated 
that he had regained interest in things, his mood was better, 
he was less easily angered, and his anger lasted for shorter 
durations.  The assessment was major depressive disorder and 
PTSD.

In an April 2002 VA outpatient psychiatry report, the veteran 
stated that his mood remained good, he was able to enjoy some 
activities, and he looked forward to other activities.  He 
stated that he was experiencing less anger and had days when 
he felt "quite normal."  The examiner noted that the 
veteran seemed happy with his treatment and was willing to 
continue it.  The assessment was major depressive disorder 
and PTSD.  The examiner assigned a GAF score of 62, which 
contemplates some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy or theft 
within the household, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See DSM-
IV, 46-47.

In a June 2002 VA outpatient psychiatry report, the veteran 
stated that for a time he ran out of medication and as a 
result he became irritable very quickly, which was apparent 
both to himself and his wife.  The veteran stated that he 
felt he was "managing fairly well" except for the period 
when he ran out of medication.  He stated that he still 
struggled with anger, but had more control over it.  The 
assessment was major depressive disorder and PTSD.

In a September 2002 VA PTSD examination report, the veteran 
complained of recurrent nightmares related to his Vietnam 
stressors.  He stated that he worked from a railroad company 
for 20 years and retired in 1995.  The veteran stated that he 
initially self-medicated with alcohol until he sought 
treatment in 1975, after which time he did not drink heavily 
until 1985.  At that time he met another Vietnam veteran who 
had PTSD symptoms and began drinking heavily again for a 
short time.  He stated that he had been in remission from 
alcohol abuse since 1986.  The veteran reported that he had a 
stable family relationship and had two children, both of whom 
were in their 30s.  The report stated that the veteran had 
sleep impairment, irritability, outbursts of anger, marked 
difficulty in concentration, and marked hypervigilance.  The 
veteran stated that he was working part-time driving a taxi.  
He spent a "fair amount of time golfing" and enjoyed it.  
The veteran was quite depressed at times.

On mental status examination, the veteran had relatively 
limited eye contact.  His attitude was friendly and fully 
cooperative.  His speech was fluent, logical, well directed, 
and normally productive.  His mood was mildly depressed.  The 
veteran's affect was of full range and very appropriate.  He 
had no current suicidal ideation, though he had suicidal 
ideation in the past.  He had no psychotic symptoms, was 
cognitively oriented to person, place, and time.  The veteran 
could do "serial 7s" fast and accurately and "serial 
Presidents" very fast and accurately.  He had recent recall 
of "4 out of 4 in 5 minutes with inference."  The examiner 
stated that the veteran had essentially no cognitive 
impairment whatsoever.  The diagnoses were PTSD and major 
depression.  The examiner stated that the veteran was 
primarily showing social rather than occupational 
dysfunction.  The examiner assigned a GAF score of 55 to 60 
as a result of the combination of his PTSD and depressive 
disorder.

A November 2002 VA outpatient psychiatry report stated that 
the veteran reported an increase in reactive anger after 
applying for service connection for PTSD, though he felt the 
examination was fair and accurate.  The report stated that 
the veteran did not appear to have developed recurrent 
depression.  He was pleasant, spontaneous, and interactive.  
The veteran had good eye contact and a full range of affect.  
He did not feel depressed.  The report stated that the 
increased reactive anger was probably due to the focus on the 
traumatic events required by the application for service 
connection.  The diagnoses were major depressive disorder and 
PTSD.  The examiner assigned a GAF of 58.

In an April 2003 VA outpatient psychiatry report, the veteran 
stated that the previous month had been difficult for him, 
with two episodes of inappropriate anger.  He reported 
increased sleep impairment and he stated that he worried 
constantly.  The veteran reported that he felt this was 
because his son was in the Army and serving in Iraq.  The 
diagnoses were major depressive disorder and PTSD.

In an April 2003 VA PTSD examination report, the veteran 
reported recurrent and intrusive distressing thoughts about 
traumatic event approximately 2 to 3 times per week and 
distressing dreams about traumatic events approximately once 
per week.  He made efforts to avoid thoughts, feelings, and 
conversations associated with the traumatic events.  He had 
markedly diminished interest in significant activities.  The 
veteran felt detached from others, had a restricted range of 
affect, and had difficulty having "loving feelings."  He 
had sleep impairment nightly and irritability or outbursts of 
anger 3 to 4 times per week.  He was hypervigilant and 
reported feelings of depression.  The veteran stated that he 
had problems with crowds and individuals that caused him to 
alienate himself from others.

The report stated that since the previous examination, the 
veteran had no legal difficulties and was attempting to go to 
school.  He continued to work part-time driving a van.  The 
veteran reported that he had missed approximately 6 days of 
work in the past year due to mental issues.  The examiner 
stated that it "does not appear that a mental disorder 
prevents this veteran from being able to maintain 
substantial, gainful employment."  The veteran stated that 
he got along with his wife and children, but had difficulty 
being emotionally close to them.  He stated that he had only 
had 3 friends since 1968, and only remained in contact with 2 
of them.  The examiner stated in summary that there had been 
very little change in the veteran's psychosocial status since 
the September 2002 VA PTSD examination.

On mental status examination, the veteran was friendly and 
cooperative.  There was no impairment in his thought 
processes or communication abilities.  He evidenced no 
delusions, hallucinations, or inappropriate behavior.  He 
made adequate eye contact.  Since the previous rating 
examination, the veteran stated that he had suicidal thoughts 
1 time and homicidal thoughts approximately 4 times.  He did 
not have any suicidal plans or intent.  The veteran had some 
impairment in his ability to maintain personal hygiene and to 
perform basic activities of daily living.  He was oriented to 
person, place, and time.  He had no short- or long-term 
memory impairment.  The veteran did not engage in any 
obsessive or ritualistic behavior which would interfere with 
routine activities.  His speech was appropriate in rate and 
flow, with no irrelevant, illogical, or obscure patterns.  
The veteran had no panic attacks.  His mood was mildly 
anxious.  He had impaired impulse control approximately 3 to 
4 times per week.  The diagnoses were PTSD and major 
depressive disorder.  The examiner stated that the veteran's 
depressive disorder was secondary to his PTSD and assigned a 
GAF of 56.

In a June 2003 VA outpatient psychiatry report, the veteran 
reported that he continued to feel angry and irritable.  He 
also reported sleep impairment.  The veteran felt pressured 
and discouraged, but was not experiencing suicidal ideation.  
On interview, the veteran was serious and intense, but 
pleasant and verbally spontaneous.  He made fairly good eye 
contact and was well organized.  The diagnoses were major 
depressive disorder and PTSD with exacerbated arousal 
symptoms.

In an August 2003 VA outpatient psychiatry report, the 
veteran reported that he had quit his job as a driver because 
of an increase in time commitment required for it.  He stated 
that his anger seemed to be "quite well controlled."  He 
was "able to listen to his wife's concerns and act as a 
sounding board without feeling responsible to take over, and 
to some extent this is true with his [daughter] as well."  
On interview, the veteran was pleasant and spontaneous, with 
"a bit of cynical humor."  His affect was of full range and 
appropriate.  His mood was "pretty good."  The veteran was 
future oriented and seemed self-confident.  His thought 
process was well organized and his thought content revealed 
continued worries about his son and some intrusive memories.  
The diagnoses were major depressive disorder and PTSD.  The 
examiner assigned a GAF of 55.

In an October 2003 VA outpatient psychiatry report, the 
veteran reported feeling "quite well" and rated himself at 
a 90 on a scale from 1 to 100.  He had "thoughtfully devised 
a daily routine and assumed more responsibilities in the 
household since quitting his part-time job."  The veteran 
stated that he was considering returning to school to 
complete his engineering degree.  He remained concerned about 
his son serving in Iraq, but the concern did not seem 
excessive or consuming.  On interview, the veteran was 
pleasant and spontaneous, with some good humor.  His affect 
had a full range and was appropriate.  His mood was reported 
as good.  The veteran remained future oriented and his 
thought process was well organized.  His thought content 
revealed continued worries about his son and some intrusive 
memories.  The diagnoses were major depressive disorder and 
PTSD.

In a January 2004 VA outpatient psychiatry report, the 
veteran was unable to keep his appointment, but spoke with 
the examiner on the phone.  He stated that he continued "to 
do fairly well."  The diagnoses were major depressive 
disorder and PTSD.

In a May 2004 VA outpatient psychiatry report, the veteran 
stated that he had ceased using a prescription medication due 
to weight gain.  He stated that since that time, mainly in 
the previous month, he had problems with anger.  The veteran 
reported that he had some thoughts and feelings 
"reawakened" due to the war in Iraq, but was relieved that 
his son had returned safely.  On examination, the veteran was 
well dressed and groomed.  He was mildly anxious.  His mood 
was not depressed and his affect was appropriate.  The 
veteran's motor activity was normal and his though processes 
were well organized and goal directed.

In a July 2004 VA outpatient psychiatry report, the veteran 
had some residual PTSD symptoms, but was "largely well-
contained if he takes his medication and avoids the news."  
The veteran was not suicidal.  On mental status examination, 
the veteran was alert, articulate, and appropriate.  His mood 
was anxious.  He was oriented to person, place, and time.  
The veteran had a "good fund" of general information.  He 
reported no hallucinations or delusions.  He was thinking 
abstractly and his judgment was intact.  The impression was 
PTSD.

In an April 2005 VA outpatient psychiatry report, the veteran 
stated that he had irritability due to his knee conditions.  
The examiner stated that the veteran was "describing to me . 
. . a fairly high degree of incapacity from the [PTSD] alone 
let alone the knees."

In a September 2005 VA outpatient psychiatry report, the 
veteran reported that he had difficulty "caring about 
anything" and got angry easily, even with medication.  He 
reported that he was depressed and his mood was "down."  
The veteran reported sleep impairment, poor appetite, and low 
energy.  He reported that his concentration was poor and he 
could only concentrate for about 30 minutes at a time.  The 
veteran reported no suicidal ideation, homicidal ideation, or 
audiovisual hallucinations.  The veteran had some difficulty 
feeling anhedonia and guilt that he should be working.  He 
denied "problems with worry and does not feel hopeless about 
the future."

On mental status examination, the veteran had good eye 
contact.  His affect was mildly constricted and his mood 
ranged from cooperative and pleasant to mildly irritable.  
His speech was normal in tone and rate.  The veteran's 
thought processes were linear and goal directed.  His thought 
content was "giving history."  There was "no intending to 
internal stimuli."  The veteran's "[f]und of knowledge" 
was good.  His judgment and insight were good.  His recent 
and remote memories were grossly intact.  The examiner stated 
that much of the veteran's depression was due to chronic 
pain.  The veteran reported that when he became angry, he was 
verbally and emotionally abusive to his wife, but not 
physically abusive.  He reported that he took physical anger 
out on inanimate objects.  The veteran reported nightmares 3 
to 4 times per week.  The diagnoses were PTSD and depression.  
The examiner assigned a GAF of 55.

In an October 2006 VA PTSD examination report, the veteran 
reported recurrent and intrusive distressing thoughts about 
traumatic events approximately 6 times per week.  He reported 
recurrent distressing dreams about traumatic events 
approximately 2 nights per week.  The veteran avoided 
thoughts, feelings, and conversations associate with the 
traumatic events.  He avoided activities, places, and people 
that would arouse recollections of the traumatic events.  The 
veteran had a markedly diminished interest in significant 
activities.  He had feelings of detachment from others.  The 
veteran's affect was restricted and he had sleep impairment.  
He reported being irritable 4 to 5 times per week and had 
difficulty concentrating daily.  The veteran reported being 
hypervigilant and having an exaggerated startle response.  He 
reported having a depressed mood 3 to 4 times per week which 
would last for most of the day.  The veteran reported 
occasionally feeling hopelessness.  He reported that there 
had been no remissions in his symptoms since the previous 
examination.  The veteran reported that he felt alienated 
from people and did not trust people.  He reported that 
people did not understand the way that he thought.

Under psychosocial adjustment since the previous examination, 
the report stated that the veteran had not had any legal 
difficulties.  He had successfully completed an online course 
on building computers.  The veteran had resumed driving a van 
part-time in September 2004 and maintained that job at the 
time of the examination.  The examiner stated that it "does 
not appear that a mental disorder prevents this veteran from 
being able to maintain substantial, gainful employment."  
The veteran had been married for 38 years and had two 
children.  The report stated that he "gets along with his 
wife and children, but he has difficulty being emotionally 
close to them."  He stated that the quality of the 
relationships with his wife and children was about the same 
as at the time of the previous examination.  The veteran 
stated that he had regular contact with 1 friend and had 
grown apart from another friend.  He enjoyed playing golf, 
watching sports on television, reading mystery novels, and 
playing computer games.  The veteran reported that he did 
some chores for his wife and did not engage in problematic 
substance abuse.  The examiner stated that the veteran had 
"some difficulty relating on a close emotional level to his 
wife and grown children.  He prefers to isolate himself from 
other people when it comes to social relationships."

On mental status examination, the veteran had no impairment 
of thought processes or communication ability.  He did not 
evidence delusions, hallucinations, or inappropriate 
behavior.  The veteran made adequate eye contact.  He had 
suicidal thought once a month, but denied suicidal plans or 
intent.  He denied homicidal ideation.  The veteran was able 
to maintain personal hygiene and to perform basic activities 
of daily living.  He was oriented to person, place, and time.  
The veteran had no impairment in short- or long-term memory.  
He did not engage in any obsessive or ritualistic behavior 
that would interfere with routine activities.  The veteran's 
speech was appropriate in rate and flow, with no irrelevant, 
illogical, or obscure speech patterns evidenced.  His 
judgment and insight were fair.  The veteran's affect was not 
flattened.  His speech was not circumstantial, 
circumlocutory, or stereotyped.  He did not have any 
difficulty understanding complex commands and did not have 
abstract thought impairment.  The veteran did not have panic 
attacks.  His mood was mildly depressed and he did not 
evidence undue anxiety.  The veteran's impulse control was 
impaired.  He did not have spatial disorientation.  The 
veteran had sleep impairment.  The diagnoses were PTSD and 
major depressive disorder.  The examiner assigned a GAF of 
55, with a high of 55 during the previous year.  In the 
summary, the examiner stated

there has not been any significant change 
in this veteran's psychosocial functional 
status and quality of life since the last 
rating examination.  He continues to 
demonstrate moderate impairment in social 
and occupational functioning as a result 
of his [PTSD]. . . . Although the veteran 
isolates himself in terms of social 
relationships, he has maintained a stable 
marital relationship for 38 years.  His 
[PTSD makes] it difficult for him to 
relate to others on a deep emotional 
level.  The veteran's [PTSD causes] him 
moderate impairment in his ability to 
tolerate the increased mental demands and 
stress of the workplace.  However, the 
veteran is maintaining consistent part-
time employment up to the level of income 
that his railroad disability retirement 
allows him to earn. . . . Based on the 
current examination, it is my opinion 
that the veteran[']s [PTSD does] not 
prevent him from being able to maintain 
substantial, gainful employment.  He 
continues to evidence only moderate 
impairment in occupational functioning as 
a result of his [PTSD.]


The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 50 percent for 
PTSD.  The medical evidence of record shows that the 
veteran's PTSD was manifested by sleep impairment, 
depression, anger, irritability, impaired impulse control, 
intrusive thoughts, intrusive recollections, and nightmares.  
The veteran has consistently received GAF scores ranging from 
55 to 62.  At worst, these scores, as noted above, 
contemplate moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  While the medical evidence of record shows that 
the veteran's symptoms limited him in social functioning and 
caused some problems with familial relationships, it is also 
consistently shown that they have had little to no impact on 
his employment and he has maintained long-term relationships 
with wife and children.  Though the veteran was noted to have 
had occasional thoughts about suicide, it was repeatedly 
stated that he had no plans or intent.

The evidence of record does not show that the veteran ever 
had obsessional rituals which interfered with routine 
activities; illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; or difficulty in adapting to 
stressful circumstances.  While the April 2003 VA PTSD 
examination report noted some impairment of personal 
appearance and hygiene, the evidence of record shows that the 
veteran has largely had no problems in this area.  
Furthermore, while the veteran's social functioning was 
impaired, the evidence also shows that he has maintained 
relationships with his wife, two children, and at least one 
friend.  Thus, although difficulty to establish and maintain 
effective relationships has been shown by the evidence of 
record, the veteran's social impairment does not rise to the 
level of an inability to establish and maintain effective 
relationships.  Furthermore, the medical evidence shows that 
his occupational functioning was not generally impacted.  
Finally, the Board notes that the veteran has repeatedly had 
problems with impaired impulse control, such as irritability 
and unprovoked anger.  However, the evidence of record does 
not show that the veteran's symptoms as a whole have resulted 
in occupational and social impairment with deficiencies in 
most areas.

Accordingly, the Board finds that an initial rating in excess 
of 50 percent for PTSD is not warranted.  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board must consider only independent medical evidence to 
support findings and is not free to substitute its own 
judgment for that of such an expert).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
veteran's PTSD symptoms have remained largely unchanged since 
the time of his initial evaluation.  Accordingly, the 
assigned 50 percent evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for the PTSD, and there is no basis for staged 
ratings with respect to this claim.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for a skin 
disorder, for the period prior to August 30, 2002, is denied.

An evaluation in excess of 10 percent for a skin disorder, 
for the period on and after August 30, 2002, is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


